231 Ga. 227 (1973)
200 S.E.2d 896
WORLEY
v.
SAVE OIL COMPANY et al.
28260.
Supreme Court of Georgia.
Submitted September 10, 1973.
Decided October 5, 1973.
*228 Burdine & Freeman, Essley B. Burdine, for appellant.
E. J. Van Gerpen, for appellees.
JORDAN, Justice.
In this workmen's compensation case the trial judge ruled that the appellant's attack upon the constitutionality of Code Ann. § 114-413 (c) was not timely filed in that court. He therefore refused to consider and rule upon the constitutionality of the statute.
Under such circumstances this court has no jurisdiction, and the case is accordingly transferred to the Court of Appeals.
Transferred to the Court of Appeals. All the Justices concur.